[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The Court concludes the plaintiff has standing as that term is defined by case law. It is the plaintiff's daughter that is interred in the cemetery, which was done with the approval of the "Cemetery". She has a specific and personal and legal interest in the subject matter as opposed to a general interest such as would concern members of the community as a whole. She has alleged sufficient facts to establish that her specific personal interest has been specially and CT Page 5014 injuriously affected by the defendant. DiBonaventura v. ZBA,24 Conn. App. 369, 374 (1991). The reasoning of Messina v. LaRosa,337 Mass. 438, 442 (1958), cited by the plaintiff is compelling.
This opinion reflects, of course, only the matter of jurisdiction. The merits of the plaintiff's claim are for the trier of fact to determine.
KLACZAK, JUDGE.